                 CASE 0:21-cv-01289-ECT-TNL Doc. 27 Filed 06/14/21 Page 1 of 1
                                                                                                                                  Alain M. Baudry
                                                                                                                            Phone: (612) 225-2947
                                                                                                                              Fax: (612) 677-3844
                                                                                                                            alain.baudry@saul.com
                                                                                                                                   www.saul.com


                                                              June 14, 2021

 VIA ECF and VIA EMAIL
 Tostrud_chambers@mnd.uscourts.gov

 The Honorable Eric C. Tostrud
 U.S. District Judge, District of Minnesota
 United States District Court
 316 N. Robert Street
 St. Paul, MN 55101

 Re:          Orbit Sports, LLC v. Glen Taylor, et al.
              Case No: 0:21-cv-01289-ECT-TNL

 Dear Judge Tostrud:

          Following our call with the Court this morning I can report as follows: 1) the NBA advises
 that it may well be in a position to issue its decision on approval of the sale of the 1st 20% Limited
 Partnership Interest by June 30, so that remains a realistic possibility; and 2) the Buyer reminded us
 that the Purchase Agreement provides time is of the essence and does not desire to delay the closing
 of the first transaction for any reason.

         Under the circumstances, Defendants remain prepared to file their opposition brief to the
 motion for preliminary injunction by June 21 and to have the hearing any time that is convenient for
 the Court starting June 22, 2021. I would be remiss if I did not point out that Plaintiff’s filed its
 complaint on May 26, and has long been aware of the June 30 closing date. It apparently only
 decided to file for a preliminary injunction after I advised its counsel last week that we had secured
 an August 16 hearing date for our motion to dismiss and that we anticipated a closing of the
 transaction before that date.

        The point is that if the Plaintiff truly felt there was an emergency, one would not have
 expected it to wait three weeks to bring a motion to enjoin a June 30 closing. That said, we remain
 committed to having this matter heard at the earliest possible hearing date prior to June 30, and will
 endeavor to work cooperatively with opposing counsel and the Court to allow this to happen.

                                                     Very truly yours,
                                                     s/ Alain Baudry
                                                     Alain M. Baudry

 cc: All counsel of record (via email)

                           33 S. 6th Street, Suite 4750  Minneapolis, MN 55402  Phone: 612-225-2800  Fax: 612-677-3844
DE LAWARE FLORI DA I LLI NOIS MARYLAND MASSACHUSETTS MINNESOT A NE W JE RSE Y NEW YORK PE NNSYLVANI A WASHI NGTON, DC

                                                       A DELAWARE LIMITED LIABILITY PARTNERSHIP
 36809346.1
